1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                    ***

6
      FRANCINE SCOLARO,
7
                           Plaintiff,
8                                                       2:17-CV-01979-JAD-VCF
      vs.                                               ORDER
9     THE VONS COMPANIES, INC.,
10                         Defendant.

11

12          Before the court is the Defendant the Vons Companies, Inc.’s Motion to Preclude Plaintiff’s
13   Treating Medical Providers from Offering Expert Testimony (ECF No. 31).
14          Accordingly,
15          IT IS HEREBY ORDERED that a hearing on Defendant the Vons Companies, Inc.’s Motion to
16   Preclude Plaintiff’s Treating Medical Providers from Offering Expert Testimony (ECF No. 31) is
17   scheduled for 2:30 PM, April 24, 2019, in Courtroom 3D.
18

19          DATED this 3rd day of April, 2019.
                                                               _________________________
20
                                                               CAM FERENBACH
21
                                                               UNITED STATES MAGISTRATE JUDGE

22

23

24

25
